CERTIFICATION The undersigned hereby certifies in his capacity as an officer of Air T, Inc. (the “Company”) that, to the best of his knowledge, the Annual Report of the Company on Form 10-K for the fiscal year ended March 31, 2007 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition of the Company at the end of such period and the results of operations of the Company for such period. Date:June 13, 2007/s/ Walter Clark Walter Clark, Chief Executive Officer Date:June 13, 2007/s/ John Parry John Parry, Chief Financial Officer 61
